Citation Nr: 0519223	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
May 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office, which denied the veteran entitlement to service 
connection for a low back condition and hemorrhoids.  This 
decision granted the veteran service connection for an 
anxiety disorder and rated this disorder as 10 percent 
disabling, effective from August 2002.  The VA Buffalo, New 
York Regional Office (RO) made notification of this 
determination to the veteran that same month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA clinical records to include the report of the veteran's VA 
psychiatric examination in December 2002 reflect the 
veteran's report that he is receiving income from the Social 
Security Administration (SSA).  Testimony elicited from the 
veteran at his hearing before the undersigned Veterans Law 
Judge in September 2004 confirmed that he is in receipt of 
SSA disability benefits.  Any medical records forming the 
basis for an award of SSA benefits must be added to the 
claims file prior to resolution of the veteran's appeal.  See 
38 U.S.C.A § 5106 (West 2002); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The service medical records show that the veteran was treated 
for persistent problems with lower back pain as a result of 
injuries related to playing soccer and a motor vehicle 
accident.  He also had problems with external hemorrhoids in 
February 1986.  Following service the veteran has complained 
of low back pain and testified that he has had such pain 
since service.  An x-ray of the veteran's lumbosacral spine 
in June 2001 was interpreted by a VA physician to reveal mild 
lumbar spondylosis and bilateral sacroiliitis.  In January 
2000, a rectal examination of the veteran was significant for 
visible external hemorrhoids.

In view of the above, the Board finds that specialized VA 
examinations are warranted.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate action 
to obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to treatment 
for the disabilities in issue since 
September 2004, to include notes of 
individual therapy/supportive counseling 
provided to him by clinicians at the 
Rochester Vet Center.

3.  A VA examination should be conducted 
to ascertain the extent, severity and 
etiology of any hemorrhoids.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any necessary tests and 
studies should be performed.  It is 
requested that the examiner obtain a 
detailed medical history.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran's 
hemorrhoids, if diagnosed are related to 
service.  A complete rational for any 
opinion expressed should be included in 
the report.

4.  The RO should schedule the appellant 
for VA examination by an orthopedist in 
order to determine the nature, severity 
and etiology of the veteran's low back 
disorders.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests, to include x-ray studies 
and any other specialized tests deemed 
necessary, should be conducted.  It is 
requested that the examiner obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any low back disorder 
diagnosed is related to military service?  
A complete rational for any opinion 
expressed should be provided.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjuducate the issues on appeal 
with consideration of the evidence 
obtained in response to the above 
development.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




